Exhibit 10.2

GENERAL DYNAMICS CORPORATION

SUPPLEMENTAL RETIREMENT PLAN

Effective January 1, 1983

and restated effective January 1, 2010 (incorporating amendments through
March 31, 2011)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                     

Page

   SECTION 1 INTRODUCTION AND PLAN HISTORY    1       1.01      Introduction   
1       1.02      Effective Date    1       1.03      Plan Appendices and
Exhibits    1    SECTION 2 DEFINITIONS    1       2.01      Actuarial Equivalent
Value    2       2.02      Actuary    2       2.03      Code    2       2.04
     Corporation    2       2.05      Defined Benefit Plan    2       2.06     
Defined Contribution Plan    2       2.07      Determination Date    2      
2.08      Employee    2       2.09      Employing Unit    2       2.10     
ERISA    3       2.11      Grandfathered Amounts    3       2.12     
Participant    3       2.13      Plan    3       2.14      Retirement Plan    3
      2.15      Separation from Service    3       2.16      Subsidiary    3   
SECTION 3 SUPPLEMENTAL BENEFITS DUE TO LIMITATIONS UNDER DEFINED BENEFIT PLANS
   3       3.01      Participation    3       3.02      Transition Rules    4   
   3.03      Supplemental Benefit Due to Limitations Under Defined Benefit Plans
   4       3.04      Forms of Distribution for Grandfathered Amounts    5      
3.05      Forms of Distribution for Benefits Without Lump-Sum Option    5      
3.06      Forms of Distribution for Benefits With Lump-Sum Option    6      
3.07      Election of Alternative Annuity Forms    6       3.08     
Distribution Date of non-Grandfathered Amount    6       3.09      Small-Sum
Cashout    6       3.10      Reemployment    7       3.11      Distribution of
Benefit    7    SECTION 4 SPECIAL SUPPLEMENTAL BENEFITS    7

 

i



--------------------------------------------------------------------------------

      4.01      Participation    7       4.02      Benefits    7    SECTION 5
MISCELLANEOUS PROVISIONS    8       5.01      Construction    8       5.02     
Employment    8       5.03      Non-alienability of Benefits    8       5.04
     Facility of Payment    8       5.05      Discretionary Payment of Benefits
   8       5.06      Obligation to Pay Amounts Hereunder.    8       5.07     
Administration    9    SECTION 6 AMENDMENT AND TERMINATION OF PLAN    11      
6.01      Amendment    11       6.02      Termination    12       6.03     
Delegation    12       6.04      Section 409A    12    Appendix A    A-1   
Appendix B    B-1    Appendix C    C-1    Appendix D    D-1    Appendix E    E-1

 

ii



--------------------------------------------------------------------------------

SECTION 1

INTRODUCTION AND PLAN HISTORY

1.01 Introduction.

 

  (a) This Plan is maintained so as to strengthen the ability of the Corporation
to attract and retain persons of outstanding competence upon which, in large
measure, continued growth and profitability depend.

 

  (b) The Plan is intended to supplement any benefits that may be provided under
any plans of the Corporation and its Subsidiaries, as they may be in effect from
time to time, that are qualified under Code Section 401. The Corporation shall
not be required to fund, in any way, any of the benefits provided under this
Plan prior to the time payments become due to persons hereunder.

 

  (c) The Plan is intended to be an excess benefit plan within the meanings of
Sections 3(36) and 201(7) of ERISA and an unfunded deferred compensation plan
for a select group of management or highly compensated employees within the
meanings of Sections 201(2), 301(a)(3) and 401(a)(4) of ERISA and Labor
Regulation Section 2520.104-23, and shall be construed and interpreted
accordingly.

1.02 Effective Date. The Plan was established January 1, 1983, was amended and
restated as of January 1, 1989, as of January 1, 2002, and as of January 1,
2009, and has also been amended from time to time. The Effective Date of the
amendment and restatement of the Plan as set forth herein is January 1, 2010,
except as otherwise provided in the Plan or an Appendix, and it incorporates
amendments through March 31, 2011.

1.03 Plan Appendices and Exhibits. From time to time, the Corporation may adopt
Exhibits to the Plan for the purpose of setting forth specific provisions of
this Plan. In addition, the Corporation may from time to time adopt Appendices
to this Plan for the purpose of providing documentation necessary to determine
benefits under the Plan for certain employee groups. Each such Exhibit or
Appendix shall be attached to and form a part of the Plan. Each such Exhibit or
Appendix shall specify the Employing Unit to which it applies and shall
supersede the provisions of the Plan document to the extent necessary to
eliminate any inconsistencies between the Plan document and such Exhibit or
Appendix.

SECTION 2

DEFINITIONS

Where the following words and phrases appear in the Plan, they shall have the
respective meanings set forth below, unless the context clearly indicates to the
contrary. Some of the words and phrases used in the Plan are not defined in this
Section 2, but, for convenience, are defined as provided in an Appendix or
Exhibit or as they are introduced into the text.

 

1



--------------------------------------------------------------------------------

2.01 Actuarial Equivalent Value. “Actuarial Equivalent Value” shall mean an
amount determined by an Actuary that is of the equivalent value to the aggregate
amounts expected to be received under different forms of payment under the Plan
and based on actuarial assumptions adopted under the Defined Benefit Plan in
which the Plan Participant benefits. For purposes of determining a lump sum
value where no lump sum payment option, other than the small benefit cashouts
described in Section S5.5 of the Master Retirement Plan Supplement (or any
successor provision thereto), is available under the Defined Benefit Plan, the
lump sum value shall be based on the actuarial assumptions that would be used
for determining a small benefit cashout.

2.02 Actuary. “Actuary” shall mean one or more actuaries chosen by the
Corporation, who shall be independent of the Corporation, and qualified through
Fellowship in the Society of Actuaries or a firm with such actuaries on its
staff.

2.03 Code. “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the applicable regulations and other guidance issued
thereunder.

2.04 Corporation. “Corporation” shall mean General Dynamics Corporation, a
Delaware corporation, and any successor thereof.

2.05 Defined Benefit Plan. “Defined Benefit Plan” shall mean any Retirement Plan
maintained by the Corporation or its Subsidiaries other than a Defined
Contribution Plan as its specific benefit structure is defined with respect to a
group of covered employees. Defined Benefit Plans covered by this Plan are
listed in Appendix A.

2.06 Defined Contribution Plan. “Defined Contribution Plan” shall mean a
Retirement Plan which provides for an individual account for each covered
Employee and for benefits based solely upon the amount contributed to the
Employee’s account, and any income, expenses, gains and losses, and any other
amounts which may be allocated to such account.

2.07 Determination Date. “Determination Date” shall mean, in the case of payment
resulting from disability, the Participant’s attainment of age 65, or, for all
other payments, the first day of the month following the later of the
Participant’s attainment of age 55 or the Participant’s Separation from Service,
including Separation from Service on account of death.

2.08 Employee. “Employee” shall mean any person regularly employed as a
full-time salaried or hourly employee by the Corporation or its Subsidiaries in
any capacity including officers (and also including directors who regularly
render services to the Corporation or its Subsidiaries as regular full-time
employees), and who is not covered by a collective bargaining agreement unless
coverage under this Plan has been extended by negotiated agreement to Employees
covered by the terms of such agreements. Individuals not initially treated and
classified by the Corporation as common-law employees, including, but not
limited to, leased employees, independent contractors or any other contract
employees, shall be excluded from participation irrespective of whether a court,
administrative agency or other entity determines that such individuals are
common-law employees.

2.09 Employing Unit. “Employing Unit” shall mean any Subsidiary or affiliate of
the Corporation or any economic or organizational or locational division or unit
thereof which is set forth in the Appendices to the Plan.

 

2



--------------------------------------------------------------------------------

2.10 ERISA. “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

2.11 Grandfathered Amounts. “Grandfathered Amounts” shall mean any amounts under
this Plan which were deferred and vested before January 1, 2005 (as determined
in accordance with Code Section 409A).

2.12 Participant. “Participant” shall mean an Employee who satisfied the
eligibility criteria described in Section 3.01, 4.01 or an Appendix.

2.13 Plan. “Plan” shall mean the Supplemental Retirement Plan effective
January 1, 1983, and restated as set forth herein effective January 1, 2010 (and
incorporating amendments through March 31, 2011), as it shall be amended from
time to time and its Appendices and Exhibits.

2.14 Retirement Plan. “Retirement Plan” shall mean any plan, fund, or program
which was heretofore or is hereafter established or maintained by the
Corporation and/or its Subsidiaries and which is qualified under Code
Section 401 to the extent that by its express terms or as a result of
surrounding circumstances such plan, fund or program:

 

  (a) provides retirement income to Employees; or

 

  (b) results in a deferral of income by Employees for periods extending to the
termination of covered employment or beyond,

regardless of the method of calculating the contributions made to the plan, the
method of calculating the benefits under the plan or the method of distributing
benefits from the plan.

2.15 Separation from Service. “Separation from Service” shall have the meaning
set forth in Code Section 409A.

2.16 Subsidiary. “Subsidiary” shall mean any subsidiary of the Corporation
authorized by the Corporation to participate in this Plan with respect to its
Employees and of which the Corporation owns, directly or indirectly, fifty
percent (50%) or more of the outstanding voting stock.

SECTION 3

SUPPLEMENTAL BENEFITS DUE TO LIMITATIONS

UNDER DEFINED BENEFIT PLANS

3.01 Participation. Eligibility for participation for any benefits provided
under Section 3.03 shall be extended to Employees covered under a benefit
structure identified in Appendix A either who are members of a select group of
management or highly compensated employees with benefits payable under such
benefit structure restricted due to the limitations of Code Section 401(a)(17)
or whose benefits payable thereunder are restricted due to Code Section 415
limitations.

 

3



--------------------------------------------------------------------------------

Notwithstanding the preceding paragraph, an Employee shall not be eligible for a
benefit under Section 3.03 if such Employee is eligible for benefits under an
Appendix (other than Appendix A) or an agreement with the Corporation or its
Subsidiaries where such Appendix or agreement provides benefits in lieu of
benefits described in Section 3.03 unless such Appendix or agreement provides
otherwise.

3.02 Transition Rules.

 

  (a) Except as otherwise specifically provided herein with respect to
Grandfathered Amounts, any benefit pursuant to this Plan distribution of which
commenced prior to January 1, 2009, shall continue to be paid in the same amount
and in the same time and form of payment as elected by the Participant prior to
January 1, 2009.

 

  (b) A Participant with a Plan benefit that is solely a Grandfathered Amount
the distribution of which has not commenced prior to January 1, 2009, shall be
eligible for a Plan benefit in accordance with the terms of the Plan as in
effect as of the date of such Participant’s termination of employment, without
regard to any forms of benefit that are no longer available under the Defined
Benefit Plan of which the Participant is a member as of the date distribution of
such Participant’s benefit commences.

3.03 Supplemental Benefit Due to Limitations Under Defined Benefit Plans.

The benefit payable to or on behalf of a Participant eligible under Section 3.01
with a Determination Date on or after January 1, 2009, other than a Participant
described in Section 3.02 above, shall be an amount equal to the excess, if any,
of (X) over (Y) as follows:

(X) The total benefit that would have been provided to the Participant under the
various Defined Benefit Plans of which the Participant is a member without
regard to the limitations of Code Sections 415 or 401(a)(17), where such benefit
is calculated in the form of a single life annuity payable as of the
Determination Date.

(Y) The benefit that would have been payable to the Participant under the
various Defined Benefit Plans of which the Participant is a member, after giving
effect to the limitations of Code Section 415 and 401(a)(17) where such benefit
is calculated in the form of a single life annuity payable as of the
Determination Date.

However, calculation of the benefit pursuant to this Section shall reflect any
restrictions and/or modifications described in Appendix A that may be applicable
to the Participant. In the event that the Determination Date of a Participant is
earlier than when the Participant would first be eligible for early commencement
of benefits from the underlying Defined Benefit Plan, the monthly amount payable
upon such earlier commencement shall be reduced in accordance with the actuarial
equivalent early commencement basis that would be applicable under the General
Dynamics Salaried Retirement Plan for a Participant terminating prior to the
attainment of age 55 but with ten years of service.

 

4



--------------------------------------------------------------------------------

3.04 Forms of Distribution for Grandfathered Amounts. Any Grandfathered Amounts
shall be subject to the distribution forms and elections under this Plan as in
effect on December 31, 2004, to the extent that such forms continue to be
available under the Defined Benefit Plan of which the Participant is a member as
of the date distribution of such Participant’s benefit commences. Such benefit
shall be determined and payable as of such Defined Benefit Plan benefit
commencement date; provided, however, that effective April 1, 2011, in the event
the Defined Benefit Plan is subject to benefit restrictions as required under
Section 436 of the Code:

 

  (a) If as a result of a lump sum election, the Participant’s benefit under the
Defined Benefit Plan is bifurcated into a restricted benefit and an unrestricted
benefit, then:

 

  (i) The optional form actually selected by the Participant for purposes of
this Section 3.04 shall be the optional form elected for the bifurcated benefits
under the Defined Benefit Plan;

 

  (ii) If any portion of the restricted benefit under the Defined Benefit Plan
would have otherwise been payable as a lump sum in the absence of such benefit
restrictions, the Corporation shall use its discretion authorized under
Section 5.05 to pay such corresponding portion of Grandfathered Amounts as a
lump sum, thereby preserving the form and timing of payment of Grandfathered
Amounts that would have been payable in the absence of such benefit
restrictions, and

 

  (iii) All lump sum amounts attributable to Grandfathered Amounts described in
this Section 3.04(a) shall be calculated using the Actuarial Equivalent Value
basis and methodology that would have applied in the absence of any benefit
restrictions in the Defined Benefit Plan;

 

  (b) If a Participant elects a “level income option” in the Defined Benefit
Plan, then the optional form actually selected by the Participant for purposes
of this Section 3.04 shall be deemed to be a “single life annuity” for purposes
of paying any portion of the Grandfathered Amount that is associated with such
“level income option”, as if such benefit restrictions were not in effect.

3.05 Forms of Distribution for Benefits Without Lump-Sum Option. Payment of
benefits under the Plan (other than with respect to Grandfathered Amounts), with
respect to Defined Benefit Plans that as of January 1, 2005, did not provide for
a lump sum payment option, shall be as follows:

 

  (a) The normal form of distribution of benefits subject to this Section 3.05
if the Participant is legally married at the Determination Date shall be in the
form of a 100% Contingent Annuitant Option, which is a reduced retirement
benefit payable to the Participant during his or her lifetime, with 100% of such
retirement benefit continuing to and for the lifetime of the participant’s
spouse, if such spouse survives the Participant.

 

  (b)

The normal form of distribution of benefits subject to this Section 3.05 if the
Participant is not legally married at the Determination Date shall be in the
form of a

 

5



--------------------------------------------------------------------------------

 

single life annuitant option, which is a retirement benefit payable to the
Participant for the remainder of his or her lifetime.

3.06 Forms of Distribution for Benefits With Lump-Sum Option. Payment of
benefits under the Plan (other than with respect to Grandfathered Amounts), with
respect to Defined Benefit Plans that as of January 1, 2005, provided for a lump
sum distribution option, shall be as follows:

 

  (a) The normal form of distribution of benefits subject to this Section 3.06
with respect to benefits for which a lump sum option under the underlying
Defined Benefit Plan was available as of January 1, 2005, shall be in a lump sum
payment.

 

  (b) The normal form of distribution of benefits subject to this Section 3.06
but not subject to Section 3.06(a) shall be (1) if the Participant was legally
married at the Determination Date, in the form of a 100% Contingent Annuitant
Option (as described in Section 3.05) and (2) if the Participant is not legally
married at the Determination Date, in the form of a single life annuitant option
(as described in Section 3.05).

3.07 Election of Alternative Annuity Forms. With respect to non-Grandfathered
Amounts that are payable under Sections 3.05 or 3.06(b), a Participant may
elect, at any time prior to the Determination Date, to change from the normal
form of distribution to another optional form of distribution with an Actuarial
Equivalent Value that is provided for in the underlying Defined Benefit Plan.

3.08 Distribution Date of non-Grandfathered Amounts.

 

  (a) Later of Age 55 or 6 Months Following Separation From Service. Except as
provided in paragraph (b), below, distribution of a Participant’s benefits under
the Plan (other than with respect to Grandfathered Amounts) shall commence on
the Participant’s Determination Date; provided however that distribution of such
benefits shall commence no earlier than the first day of the first month that is
more than 6 months following the Participant’s Separation from Service. Payments
that are delayed pursuant to the proviso in the preceding sentence shall be
accumulated with interest during such deferral period based on the third segment
rate in effect in November of the year prior to the year in which the
Determination Date occurs and with application of the §417(e)(3)(D) adjustment
for plan years beginning prior to 2012.

 

  (b) Disability. If the Participant incurs a “disability” (as defined in Code
Section 409A), distribution of the Participant’s benefits under the Plan (other
than with respect to Grandfathered Amounts) shall commence upon the
Participant’s attainment of age 65.

3.09 Small-Sum Cashout. In the event that the single lump sum Actuarial
Equivalent Value of any benefit subject to Section 3.05 or Section 3.06(b),
determined as of the Determination Date (or the date specified in
Section 3.08(b), if applicable) is less than $100,000, such benefit shall be
distributed in a single lump sum payment. In addition, in the event that the
single lump sum Actuarial Equivalent Value of any benefit subject to
Section 3.05 or Section 3.06, aggregated with

 

6



--------------------------------------------------------------------------------

benefits (other than Grandfathered Amounts) under other plans of the Corporation
that are of a “single type” with this Plan pursuant to Treas. Reg. §
1.409A-1(c)(2), is less than the applicable dollar amount under § 402(g)(1)(B)
of the Code, the Corporation shall have the discretion to distribute such amount
in a single lump sum payment.

3.10 Reemployment. Except as otherwise provided in this Section 3.10, there will
be no suspension of benefits under this Plan in the event of reemployment of the
Participant by the Corporation or any Subsidiary following the Participant’s
Determination Date. Re-employment of a Participant following such Participant’s
Determination Date shall not affect the Participant’s rights to continued
receipt of benefits previously earned by such Employee. Notwithstanding the
foregoing, if a Participant who is receiving Grandfathered Amounts is reemployed
with the Corporation or an affiliate of the Corporation and, in connection with
such reemployment, his Defined Benefit Plan benefit payment is suspended,
payment of his Grandfathered Amounts will be suspended for the same period.
Payment of such Grandfathered Amounts will recommence at the same time as his or
her benefit under the Defined Benefit Plan and recommencement of the
Grandfathered Amounts will be adjusted in accordance with the provisions of the
Plan to reflect the period of suspension and benefits previously paid. However,
any additional benefits earned attributable to service associated with the
Grandfathered Amounts shall be treated as non-Grandfathered Amounts.

3.11 Distribution of Benefit. In accordance with the provisions of Section 409A,
distributions of a Participant’s benefits (other than Grandfathered Amounts)
shall be paid or commence no later than the fifteenth (15th) day of the third
(3rd) month following the date on which payment of benefits is scheduled to
commence pursuant to Section 3.08.

SECTION 4

SPECIAL SUPPLEMENTAL BENEFITS

4.01 Participation. Recognizing the need to make special retirement and other
compensation or employee benefit provisions for certain Employees of Employing
Units, the Corporation may, from time to time and in its best judgment,
designate groups of select management or highly compensated employees as being
eligible to receive additional benefits, substitute benefits, or more
restrictive benefits than are found in Section 3.03 of the Plan. Any such
Employees or groups of Employees shall be described in Appendices attached to
this Plan or in other agreements with the Corporation or its Subsidiaries.

Such Employees shall not be eligible for a benefit under Section 3.03 to the
extent such appendices or agreements provide for benefits in lieu of benefits
described in Section 3.03 unless such Appendix or agreement provides otherwise.
For those Employees with individual agreements, unless expressly provided in the
agreement, the provisions of this Plan shall not apply to the benefit
attributable to such agreement.

4.02 Benefits. Such benefits may be provided only to select management or highly
compensated employees in such amounts as the Corporation determines are
appropriate.

 

7



--------------------------------------------------------------------------------

SECTION 5

MISCELLANEOUS PROVISIONS

5.01 Construction. In the construction of the Plan the masculine shall include
the feminine and the singular shall include the plural in all cases where such
meanings would be appropriate. This Plan shall be construed, governed,
regulated, and administered according to the laws of the State of Virginia.

5.02 Employment. The Plan is not an employment contract. Participation in the
Plan shall not give any Employee the right to be retained in the employ of the
Corporation or its Subsidiaries, or upon dismissal or upon his voluntary
termination of employment, to have any right, legal or equitable, under the Plan
or any portion thereof, except as expressly granted by the Plan.

5.03 Non-alienability of Benefits. No benefit under the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge; and any attempt to anticipate, alienate, sell, transfer,
assign, pledge, encumber, or charge the same shall be void; and no such benefit
shall in any manner be liable for or subject to the debts, liabilities,
engagements, or torts of the person entitled to such benefit, except as
specifically provided in the Plan.

5.04 Facility of Payment. If any recipient of benefits is, in the judgment of
the Corporation, legally incapable of personally receiving and giving a valid
receipt for any payment due him under the Plan, the Corporation may, unless and
until claims shall have been made by a duly appointed guardian or committee of
such person, make such payment or any part thereof to such person’s spouse,
children, or other legal entity deemed by the Corporation to have incurred
expenses or assumed responsibility for the expenses of such person. Any payment
so made shall be a complete discharge of any liability under the Plan for such
payment.

5.05 Discretionary Payment of Benefits. In any instance in which the Corporation
in its sole and uncontrolled discretion believes such action to be in the best
interest of the party entitled to receive any payment provided by this Plan, or
to be in the best interests of the Corporation, Grandfathered Amounts payable in
installments pursuant to the provisions of this Plan may be paid in a single
lump sum, the amount of which shall be of Actuarial Equivalent Value to the
benefits for which the lump sum is to be substituted. It is intended by this
Section 5.05 to vest the Corporation with full discretion to administer this
Plan with respect to Grandfathered Amounts and to determine when and under what
circumstances deviations which accelerate payments of Grandfathered Amounts are
necessary, desirable, or appropriate; and the Corporation shall have full power
to authorize such deviations as regards each payee separately.

5.06 Obligation to Pay Amounts Hereunder.

 

  (a)

No trust fund, escrow account, or other segregation of assets need be
established or made by the Corporation to guarantee, secure, or assure the
payment of any amount payable hereunder. The Corporation’s obligation to make
payments pursuant to this Plan shall constitute only a general contractual
liability of the Corporation to individuals entitled to benefits hereunder and
other actual or possible payees hereunder in accordance with the terms hereof.
Payments hereunder shall be made

 

8



--------------------------------------------------------------------------------

 

only from such funds of the Corporation as it shall determine, and no individual
entitled to benefits hereunder shall have any interest in any particular asset
of the Corporation by reason of the existence of this Plan. It is expressly
understood as a condition for receipt of any benefits under this Plan that the
Corporation is not obligated to create a trust fund or escrow account, or to
segregate any asset of the Corporation in any fashion.

 

  (b) The Corporation may, in its sole discretion, establish segregated funds,
escrow accounts, or trust funds whose primary purpose would be for the provision
of benefits under this Plan. If such funds or accounts are established, however,
individuals entitled to benefits hereunder shall not have any identifiable
interest in any such funds or accounts nor shall such individuals be entitled to
any preference or priority with respect to the assets of such funds or accounts.
These funds and accounts would still be available to judgment creditors of the
Corporation and to all creditors in the event of the Corporation’s insolvency or
bankruptcy.

 

  (c) A former Employee is not entitled to a benefit under this Plan to the
extent that the liability for such benefit has been transferred to or assumed by
a successor to all or any portion of the business of the Corporation.

5.07 Administration.

 

  (a) Administrative Provisions of Defined Benefit Plans. To the extent
consistent with the purposes and provisions of this Plan and as may be deemed
necessary or advisable in the best judgment of the Corporation, the Plan shall
be operated under the Administrative and General Provisions of the Defined
Benefit Plans.

 

  (b) Claims Procedures. Any application for benefits, inquiries about the Plan
or inquiries about present or future rights under the Plan must be submitted in
writing to the person or persons (the “Claims Administrator”) selected by the
Corporation or, at the election of the Corporation, by the Corporation’s
Employee Benefit Appeals Committee (the Company or such Employee Benefit Appeals
Committee being hereinafter referred to as the “Committee”), as follows:

 

  (i) In the event that any application for benefits is denied in whole or in
part, the Claims Administrator must notify the applicant, in written or
electronic format, of the denial of the application, and of the applicant’s
right to review the denial. The notice of denial will be set forth in a manner
designed to be understood by the applicant, and will include specific reasons
for the denial, specific references to the Plan provision upon which the denial
is based, a description of any information or material that the Claims
Administrator needs to complete the review, and an explanation of the Plan’s
review procedure.

 

  (ii)

This notice will be given to the applicant within ninety (90) days after the
Claims Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Claims Administrator has

 

9



--------------------------------------------------------------------------------

 

up to an additional ninety (90) days for processing the application. If an
extension of time for processing is required, written or electronic notice of
the extension will be furnished to the applicant before the end of the initial
ninety (90)-day period.

 

  (iii) This notice of extension will describe the special circumstances
necessitating the additional time and the date by which the Claims Administrator
is to render his or her decision on the application. The applicant will then be
permitted to appeal the denial in accordance with the Review Procedure described
below.

 

  (iv) Any person (or that person’s authorized representative) for whom an
application for benefits is denied, in whole or in part, may appeal the denial
by submitting a request for a review to the Claims Administrator within 60 days
after the application is denied. The Claims Administrator will give the
applicant (or his or her representative) a reasonable opportunity for a full and
fair review of a claim and adverse benefit determination, including: (A) the
opportunity to submit written comments, documents, records and other information
relating to the claim for benefits; (B) the provision, upon request and free of
charge, of reasonable access to and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits, and (C) a review that
takes into account all comments, documents, records, and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination. A
request for a review shall be in writing and shall be addressed to:

 

  

 

General Dynamics Corporation

2941 Fairview Park Drive

Falls Church, Virginia 22042

  

 

  (v) A request for review must set forth all of the grounds on which it is
based, all facts in support of the request and any other matters that the
applicant feels are pertinent. The Claims Administrator may require the
applicant to submit additional facts, documents or other material as he or she
may find necessary or appropriate in making his or her review.

 

  (vi)

The Claims Administrator will act on each request for review within sixty
(60) days after receipt of the request, unless special circumstances require an
extension of time (not to exceed an additional sixty (60) days), for processing
the request for a review. If an extension for review is required, written or
electronic notice of the extension will be furnished to the applicant within the
initial sixty (60)-day period. The Claims Administrator will give prompt,
written or electronic notice of his or her decision to the applicant. In the
event that the Claims Administrator confirms the denial of the application for
benefits in whole or in part, the notice will outline, in a manner calculated to
be understood by the applicant: (A) the specific reason

 

10



--------------------------------------------------------------------------------

 

or reasons for the adverse determination, (B) the specific Plan provisions upon
which the decision is based, (C) a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary, (D) a description of the
Plan’s review procedures and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.

 

  (vii) The Claims Administrator may establish rules and procedures, consistent
with the Plan and with ERISA, as necessary and appropriate in carrying out his
or her responsibilities in reviewing benefit claims. The Claims Administrator
may require an applicant who wishes to submit additional information in
connection with an appeal from the denial of benefits to do so at the
applicant’s own expense.

 

  (viii) No legal action for benefits under the Plan may be brought until the
applicant (A) has submitted a written application for benefits in accordance
with the procedures described by paragraph (i) above, (B) has been notified by
the Claims Administrator that the application is denied, (C) has filed a written
request for a review of the application in accordance with the appeal procedure
described in paragraph (iv) above and (D) has been notified in writing or
electronically that the Claims Administrator has denied the appeal.

 

  (c) Committee. Unless otherwise provided by the Corporation, the Committee
shall rule in place of the Corporation and the Committee’s ruling shall be the
final decision of the Corporation. Benefits shall be paid under the Plan only if
the Corporation or the Committee in its sole discretion, determines that a
Participant is entitled to them. There shall be no duplication of benefits
between this Plan and its Appendices and any other plan or agreement with the
Corporation or its Subsidiaries for the same period of service unless otherwise
specifically stated in the Plan, Appendices or such other plan or agreement.

SECTION 6

AMENDMENT AND TERMINATION OF PLAN

6.01 Amendment. The Chief Executive Officer of the Corporation reserves the
right to modify or amend this Plan in whole or in part, effective as of any
specified date; provided, however, that the Chief Executive Officer shall have
no authority to modify or amend the Plan with respect to the benefit provided by
Section 3.03 to:

 

  (a) reduce any benefit accrued hereunder based on service and compensation to
the date of amendment unless such action is necessary to prevent this Plan from
being subject to any provision of Title I, Subtitle B, Parts 2, 3 or 4 of ERISA;

 

11



--------------------------------------------------------------------------------

  (b) permit the accrual, holding or payment of actual shares of General
Dynamics Corporation common stock under the Plan.

6.02 Termination.

 

  (a) The Chief Executive Officer of the Corporation reserves the right to
terminate this Plan, in whole or in part. This Plan shall be automatically
terminated upon a dissolution of the Corporation (but not upon a merger,
consolidation, reorganization, recapitalization, or acquisition of a controlling
interest in the voting stock of the Corporation by another); upon the
Corporation being legally adjudicated as bankrupt; upon the appointment of a
receiver or trustee in bankruptcy with respect to the Corporation’s assets and
business if such appointment is not set aside within ninety (90) days
thereafter; or upon the making by the Corporation of an assignment for the
benefit of creditors.

 

  (b) Upon termination of this Plan, no additional Employees shall become
entitled to receive all benefits hereunder; and all benefits accrued through the
date of termination (calculated as if the date of such termination were the date
on which the Employee’s employment ceased) will become non-forfeitable.

6.03 Delegation. The Chief Executive Officer of the Corporation may delegate his
powers under this Section 6 by written delegation.

6.04 Section 409A. It is intended that any income or payments provided pursuant
to the Plan will not be subject to the additional tax and interest under Code
Section 409A, and all regulations issued thereunder and applicable guidance
thereto (“Section 409A”), and the Plan shall be interpreted and construed on a
basis consistent with such intent. The preceding shall not be construed as a
guarantee of any particular tax treatment of any amounts paid or payable
hereunder.

 

12



--------------------------------------------------------------------------------

Appendix A

(Defined Benefit Plans Subject to the Provisions of Section 3.03)

The following Defined Benefit Plans are subject to the provisions of
Section 3.03. Where noted, the benefits related to the inclusion of these
Defined Benefit Plans under this Plan provide supplemental benefits related to
corporate acquisitions or, as applicable, supersede the applicability of the
provisions of the indicated prior plan providing similar coverage and as such
represent an amendment and restatement of such plan. Likewise, where noted, the
provisions of Section 3.03 are modified to the extent specified in this
Appendix.

 

Defined Benefit Plan

 

Modifications and Effective Date

General Dynamics Salaried Retirement Plan—Corporate Legacy Provisions (known
prior to January 1, 2007 as General Dynamics Corporation Retirement Plan for
Salaried Employees)   Effective Date: January 1, 1983. Retirement Plan for the
Resources Group Salaried Employees   Effective Date: January 1, 1983. General
Dynamics Salaried Retirement Plan—ATS Legacy Provisions (known prior to
January 1, 2007 as Retirement Plan for Management/Technical Employees of General
Dynamics Advanced Technology Systems, Inc., the Plan hereby supersedes the
Lucent Technologies Inc. Non-Qualified Pension Plan)   Effective Date: October
1, 1997. General Dynamics Salaried Retirement Plan—Armament Systems and Defense
Systems Legacy Provisions (known prior to January 1, 2007 as Retirement Plan for
Salaried Employees, AS/DS Legacy Provisions, which superseded the Retirement
Plan for Non-Represented Employees of General Dynamics Armament/Defense Systems,
the Plan hereby supersedes the Martin Marietta Corporation Supplemental Excess
Retirement Plan)   Effective Date: January 1, 1997. General Dynamics Salaried
Retirement Plan—BIW Legacy Provisions (known prior to January 1, 2007 as Bath
Iron Works Corporation Pension Plan for Salaried Employees)   The benefit under
Section 3.03 is determined taking into account post December 31, 1996 benefit
service only. Effective Date: January 1, 1997.

 

A-1



--------------------------------------------------------------------------------

Defined Benefit Plan

 

Modifications and Effective Date

General Dynamics Salaried Retirement Plan—Decision Systems Traditional Legacy
Provisions (known prior to January 1, 2007 as Retirement Plan for General
Dynamics Decision Systems, Inc. Traditional Legacy Provisions, which superseded
a part of the Retirement Plan for General Dynamics Decision Systems, Inc., the
Plan hereby supersedes the Motorola Supplemental Pension Plan)   For Employees
that participated and were vested in a benefit under the Motorola Elected
Officers Supplementary Retirement Plan as of September 27, 2001 the benefit
under Section 3.03 is determined taking into account post September 27, 2001
benefit service only. Effective Date: September 28, 2001. General Dynamics
Salaried Retirement Plan—Decision Systems Portable Legacy Provisions (known
prior to January 1, 2007 as General Dynamics Salaried Retirement Plan for Legacy
Decision Systems Portable Plan Employees, which superseded a part of the
Retirement Plan for General Dynamics Decision Systems, Inc., the Plan hereby
supersedes the Motorola Supplemental Pension Plan)   For Employees that
participated and were vested in a benefit under the Motorola Elected Officers
Supplementary Retirement Plan as of September 27, 2001 the benefit under
Section 3.03 is determined taking into account post September 27, 2001 benefit
service only. Effective Date: September 28, 2001. General Dynamics Salaried
Retirement Plan—GDIS Legacy Provisions (known prior to January 1, 2007 as
Retirement Plan for General Dynamics Information Systems, Inc., the Plan hereby
supersedes the Ceridian Corporation Benefit Equalization Plan)   The benefit
under Section 3.03 is determined taking into account compensation described in
Section 3.03 and, in addition, any amount that would have otherwise been paid as
base salary or bonus but for the Participant’s election pursuant to the Ceridian
Corporation Deferred Compensation Plan. Effective Date: January 1, 1998. General
Dynamics Salaried Retirement Plan—GSC Legacy Provisions (known prior to
January 1, 2007 as Retirement Plan for Salaried Employees, GSC Legacy
Provisions, which superseded the Retirement Plan for General Dynamics Government
Systems Corporation, the Plan hereby supersedes the GTE Excess Pension Plan)  
The benefit under Section 3.03 is determined based on the normal form of
payment. The benefit under Section 3.03 is determined taking into account
compensation described in Section 3.03 and, in addition, certain forms of
compensation not covered under the Defined Benefit Plan prior to 1995. Optional
forms of payment for Grandfathered Amounts are calculated independently of the
Defined Benefit Plan but using the same adjustments as provided under that plan,
but otherwise based on Section 3 of the Plan. Effective Date: September 1, 1999.
General Dynamics Salaried Retirement Plan—Muskegon Legacy Provisions (known
prior to January 1, 2007 as Retirement Plan for Salaried Employees of GDLS
Muskegon Operations)   The benefit under Section 3.03 is determined taking into
account post March 31, 1996 benefit service only. Effective Date: April 1, 1996.

 

A-2



--------------------------------------------------------------------------------

Defined Benefit Plan

 

Modifications and Effective Date

General Dynamics Salaried Retirement Plan—NASSCO Legacy Provisions (known prior
to January 1, 2007 as NASSCO Retirement Plan, the Plan hereby supersedes the
NASSCO Supplemental Retirement Plan)   Only Employees designated by National
Steel and Shipbuilding Corporation shall be eligible for the benefit under
Section 3.03. Effective Date: November 10, 1998. General Dynamics Salaried
Retirement Plan—Saco Legacy Provisions (known prior to January 1, 2007 as
Retirement Plan for Salaried Employees of General Dynamics Armament Systems—Saco
Operations)   The benefit under Section 3.03 is determined taking into account
post December 31, 2000 benefit service only. Effective Date: January 1, 2001.
General Dynamics Salaried Retirement Plan—OTS Garland Legacy Provisions (known
prior to January 1, 2007 as Retirement Plan for Salaried Employees of General
Dynamics Ordnance and Tactical Systems, Inc. (Garland))   The benefit under
Section 3.03 is determined taking into account post September 3, 2003 benefit
service only. Effective Date: September 4, 2003. General Dynamics Salaried
Retirement Plan   Effective Date: January 1, 2007.

 

A-3



--------------------------------------------------------------------------------

Appendix B

(Bath Iron Works Corporation)

B-1. Purpose, Superseding Provision. The purpose of this Appendix B is to
describe certain benefits that were previously described in the Bath Iron Works
Corporation Supplemental Executive Retirement Program (Principal Officers, Tier
I, and Tier II Employees) (the “Bath SERP”) as of December 31, 1996, that are
being provided for those Employees of Bath Iron Works Corporation (“Bath”) who
continue in employment with the Corporation on or after January 1, 2005. The
provisions applicable to employees who have terminated or retired prior to
January 1, 2005, continue to be described by the provisions of the plan as it
existed prior to January 1, 2005.

This Appendix forms a part of the Plan to which it is attached and its terms
shall supersede other provisions of the Plan to the extent such other provisions
are inconsistent with this Appendix.

B-2. Definitions. Capitalized terms in this Appendix not defined elsewhere in
the Plan shall have the meaning assigned to them below.

 

  (1) Annuity Value of the Non-Program Benefits. The “Annuity Value” of any
Non-Program Benefit is twelve times the initial monthly amount expressed as a
straight life annuity commencing at the time that Bath SERP benefits under this
Appendix B commence.

 

  (2) Annuity Value of the Social Security Benefit. The Annuity Value of the
Social Security Benefit is twelve times the initial monthly amount shown on the
Notice of Award from the Social Security Administration commencing at the time
such Social Security Benefit becomes Receivable. The Tier II Employee shall
provide the Corporation with a copy of such Notice of Award prior to the time
such Social Security Benefit becomes Receivable.

 

  (3) Average Earnings. “Average Earnings” for purposes of determining the Bath
SERP benefit for a Tier II Employee means the average of the highest thirty-six
(36) consecutive months of Earnings within the sixty-month (60) period
immediately preceding retirement, death, or disability, multiplied by twelve
(12).

 

  (4) Earnings. “Earnings” for each month includes base salary for such month
plus one-twelfth (1/12) of the amount earned under the General Dynamics
Corporation Second Amended and Restated 1997 Incentive Compensation Plan for the
calendar year in which such month occurs.

 

  (5) Base Plans. “Base Plans” are the General Dynamics Salaried Retirement
Plan, the General Dynamics Salaried Retirement Plan—BIW Legacy Provisions (known
prior to January 1, 2007, as the Bath Iron Works Corporation Pension Plan for
Salaried Employees), and the Bath Iron Works Corporation Pension Plan for Hourly
Employees.

 

B-1



--------------------------------------------------------------------------------

  (6) Company. “Company” means Bath Iron Works Corporation and its predecessor,
Congoleum Corporation and CC Liquidating Corp.

 

  (7) Credited Service. “Credited Service” means the period of an employee’s
continuous service from his most recent date of employment, in any capacity,
with the Corporation. Credited service will include any period prior to the
earliest of the Tier II Employee’s attaining age sixty-five (65), voluntary
retirement, or voluntary termination of employment.

 

  (8) Early Retirement Date. “Early Retirement Date” means any date prior to
Normal Retirement Date on which the Tier II Employee’s employment with the
Corporation terminates after having attained age fifty-five (55) and completed
ten (10) years of Credited Service.

 

  (9) Executive Service. “Executive Service” means that period of an executive’s
Credited Service accrued as a Tier II Employee. For any computation under this
Appendix, “Years of Executive Service” and “Years of Projected Executive
Service” shall be expressed as a whole number representing the number of full
years of Executive Service or Projected Executive Service, as the case may be,
and a fraction representing any partial years treating each calendar month
during which the Tier II Employee is employed as a Tier II Employee for at least
one-half (1/2) of the month as a full month.

 

  (10) Non-Program Benefit. “Non-Program Benefit” means any of the following:

 

  a. Except to the extent attributable to voluntary contributions by the Tier II
Employee, a retirement benefit from any Base Plans, defined benefit or defined
contribution retirement plan maintained by the Corporation or any of its
operating units;

 

  b. A benefit from any individual contract between the Tier II Employee and the
Corporation or any of its operating units or any predecessor of any of them
providing for periodic payments from commencement thereof until death (with or
without survivor benefits of optional modes of settlement) in the event of
retirement or other termination of employment, other than a contract which
offsets benefits under Section B-5 against the benefits provided under the
contract.

 

  (11) Normal Retirement Date. “Normal Retirement Date” means the first day of
the month following the day a Tier II Employee attains age sixty-five (65).

 

  (12) Projected Executive Service. “Projected Executive Service” means that
period of Executive Service which a Tier II Employee would accrue if he should
remain a Tier II Employee covered by this Appendix B until his Normal Retirement
Date.

 

  (13) Receivable. A Social Security Benefit is considered “Receivable” from and
after the later of (i) commencement of benefits under this Appendix B, or
(ii) the earliest

 

B-2



--------------------------------------------------------------------------------

 

date on which such Social Security Benefit is, or upon application, would have
been payable to the Tier II Employee.

 

  (14) Retirement. “Retirement” means any termination of employment with the
Corporation on an Early Retirement Date or on or after Normal Retirement Date.
Retirement or other termination of employment shall be “Voluntary” if initiated
by the Tier II Employee, or “Involuntary” if initiated by the Corporation
notwithstanding that the Tier II Employee shall have consented thereto or shall
have resigned in response to a Corporate initiative.

 

  (15) Social Security Benefit. “Social Security Benefit” means the Tier II
Employee’s Primary Insurance Amount, reduced for commencement prior to Social
Security Normal Retirement Age, under the Social Security Act as in effect on
the date such benefit becomes Receivable.

 

  (16) Tier II Employee. “Tier II Employee” means any Company executive whom the
Company had designated as a Tier II Employee and remained in such designation as
of September 13, 1995, the date General Dynamics Corporation acquired Bath Iron
Works Corporation.

B-3. Covered Employees. A Covered Employee is any Employee who has been
designated as a Tier II Employee.

B-4. Amount of Benefit. The amount of benefits payable to a Tier II Employee
shall equal the excess, if any, of (a) the Tier II Benefit payable to such
Employee under the provisions described in Section B-5, or in the case of death,
the benefit payable on behalf of such Employee under the provisions described in
Section B-7, over (b) the benefit determined in accordance with the provisions
of Section 3.03 and Appendix A.

Benefits payable under this Section B-4 shall be in addition to any benefit
payable under the provisions of Section 3.03 and Appendix A.

B-5. Tier II Benefit. The amount of a Covered Employee’s Tier II Benefit shall
be determined as follows:

 

  (1) Normal Retirement Benefit. A Tier II Employee retiring under this Appendix
B on or after Normal Retirement Date shall receive a monthly Normal Retirement
Benefit equal to one-twelfth (1/12) of the amount determined by:

 

  a. Taking the amount which is fifty percent (50%) of Average Earnings at
Normal Retirement Date and reducing such amount by the Annuity Value of the
Non-Program Benefits and by the Annuity Value of the Social Security Benefit;
and

 

  b. Multiplying the amount determined by application of the preceding clause
(a) by a fraction, the numerator of which is Years of Executive Service at
Normal Retirement Date to a maximum of fifteen (15), and the denominator of
which is fifteen (15).

 

B-3



--------------------------------------------------------------------------------

  (2) Early Retirement Benefit. A Tier II Employee retiring under this Appendix
B on an Early Retirement Date shall receive a monthly Early Retirement Benefit
equal to one-twelfth (1/12) of the amount determined by:

 

  a. Taking the amount which is fifty percent (50%) of Average Earnings at Early
Retirement Date and subtracting from such amount the product of (i) such amount
times (ii) 0.004 times (iii) the number of full months by which the commencement
of benefits under this B-5 precedes age sixty-two (62);

 

  b. Reducing the amount in the preceding clause (a) by the Annuity Value of the
Non-Program Benefits, and further reducing the amount by the Annuity Value of
the Social Security Benefit commencing at the time such Social Security Benefit
becomes Receivable; and

 

  c. Multiplying the amount determined by application of the preceding clauses
(a) and (b) by the product of (i) a fraction, the numerator of which is Years of
Executive Service at Early Retirement Date to a maximum of twenty-five (25), and
the denominator of which is Years for Projected Executive Service to a maximum
of twenty-five (25), times (ii) a fraction, the numerator of which is Years of
Projected Executive Service to a maximum of twenty (20), and the denominator of
which is twenty (20).

 

  (3) Vested Benefit. After completion of five (5) years of Credited Service, a
Tier II Employee’s rights to benefits under this Appendix B will, subject to the
provisions of this Plan, become fully vested. The benefit payable under this
Appendix B to a Tier II Employee who terminates employment prior to his Early
Retirement Date will be the same as the Early Retirement Benefit otherwise
payable, based on Years of Executive Service and Average Earnings computed as of
the date of termination, except that the multiplicand in clause B-5(2)(a)(iii)
shall be the number of full months by which the commencement of benefits under
this B-5 precedes age sixty-five (65).

B-6. Form and Timing of Benefit.

 

  (1) The commencement of B-4 benefits payable to a Tier II Employee retiring
under this Appendix B shall be determined in accordance with Section 3 of the
Plan.

 

  (2) A Tier II Employee will receive B-4 benefits in the forms provided for
under Sections 3.04, 3.05, and 3.07 of the Plan, as applicable.

B-7. Death Benefit. If an active Tier II Employee dies before Retirement and
while still employed by the Corporation, his Tier II Benefit used to determine
the benefit payable to his surviving spouse will be a monthly benefit equal to
seventy-five percent (75%) of the amount of the Normal Retirement Benefit
determined in accordance with B-5 based on the Executive Service and Average
Earnings as of the date of death, and

 

B-4



--------------------------------------------------------------------------------

  (1) Assuming that the Tier II Employee is living and that such benefit is
payable to him in a straight life annuity commencing on the first day of the
month following the date of death;

 

  (2) In determining any reduction for the Annuity Value of the Non-Program
Benefits and for the Annuity Value of the Social Security Benefit, considering
only the Tier II Employee’s Social Security Benefit and those Non-Program
Benefits to which the Tier II Employee would then or thereafter become entitled
had he been living and terminated his employment on the date of death;

 

  (3) Assuming that the Social Security Benefit becomes Receivable from and
after the date of death, irrespective of whether or not such benefit has
actually commenced; and,

 

  (4) Calculating the Annuity Value of the Non-Program Benefits as if the Tier
II Employee were living and had terminated his employment on the date of death,
basing such calculation upon the Tier II Employee’s employment and earnings
history and other circumstances existing at the date of death, but assuming that
the Tier II Employee’s age is the later of his age at the date of death, the
earliest age at which such Non-Program Benefit would upon application be
payable, or age sixty-two (62).

The benefit payable to a surviving spouse shall be paid monthly commencing on
the first day of the month following the month in which the Tier II Employee
dies. The last payment to a surviving spouse shall be on the first day of the
month in which the surviving spouse dies or remarries, whichever occurs first.

Upon the Tier II Employee’s death if the Tier II Employee’s spouse predeceases
him, or upon the earlier of the death or remarriage of such spouse if the Tier
II Employee’s spouse survives him, if one or more children of the Tier II
Employee shall then be living and under twenty-one (21) years of age, an equal
share of the Death Benefit shall be apportioned to each such child who is then
living and under age twenty-one (21). The share so apportioned to each child
shall be paid to him as a monthly benefit commencing on the first day of the
month following the month in which the Tier II Employee dies or, if his spouse
survives him, following the earlier of the month in which such spouse dies or
the month in which such spouse remarries. The last payment of a child’s monthly
benefit under this Appendix shall be on the first day of the month in which he
dies or attains age twenty-one (21), whichever occurs first.

B-8. Competition. Notwithstanding anything elsewhere herein contained, if, while
employed by the Corporation, a Tier II Employee engages in competitive
activities without prior authorization of the Corporation, such Tier II
Employee, his surviving spouse, his children, and any contingent annuitant
designated by him shall be entitled to no further benefits hereunder. For such
purpose, to “engage in competitive activities” shall mean, directly or
indirectly, to own, manage, operate, control, or participate in the ownership,
management, operation, or control of, or be connected as an officer, employee,
partner, director, or otherwise with, or have any financial interest in, or aid
or assist anyone else in the conduct of, any business which competes with, or
which contemplates competition with, any business conducted by the Corporation,
or be any group,

 

B-5



--------------------------------------------------------------------------------

division or subsidiary of the Corporation, in any area where such business is
being conducted by the Corporation at the time of such termination. For the
purposes of the foregoing provisions, ownership of not more than two percent
(2%) of the voting stock of any publicly held corporation shall not be
considered engaging in competitive activities.

 

B-6



--------------------------------------------------------------------------------

Appendix C

(General Dynamics Information Systems, Inc.)

C-1. Purpose, Superseding Provision. The purpose of this Appendix C is to
provide for certain provisions for those Employees of General Dynamics
Information Systems, Inc. (“GDIS”) described below. This Appendix forms a part
of the Plan to which it is attached and its terms shall supersede other
provisions of the Plan to the extent such other provisions are inconsistent with
this Appendix.

Notwithstanding anything contained herein to the contrary, pursuant to the
Personnel Agreement dated December 31, 1997, between Ceridian Corporation and
General Dynamics Corporation (the “Personnel Agreement”), and the March 17, 1998
letter agreement between Ceridian Corporation and General Dynamics Corporation,
participants in the Ceridian Corporation Deferred Compensation Plan (the
“Deferred Compensation Plan”) listed on Schedule 4.2(c) of the Personnel
Agreement who went to work for General Dynamics Corporation shall have their
benefits under the Deferred Compensation Plan paid in accordance with the
provisions of the Deferred Compensation Plan as it existed as of December 31,
1997. The benefits for Employees covered by these provisions are in addition to
any benefits that may be provided under Section 3.03 of the Plan.

 

C-1



--------------------------------------------------------------------------------

Appendix D

(General Dynamics Government Systems Corporation)

D-1. Purpose, Superseding Provision. Effective September 1, 1999, the purpose of
this Appendix D is to provide for certain provisions for those Employees of
General Dynamics Government Systems Corporation (“GSC”) described below (the
“Appendix D Employees”). This Appendix forms a part of the Plan to which it is
attached and its terms shall supersede other provisions of the Plan to the
extent such other provisions are inconsistent with this Appendix. This Appendix
consists of two parts: (i) an ISEP Executive Minimum and (ii) an Executive
Retired Life Insurance Plan (each a “Part” and collectively “Parts”). Both such
Parts provide benefits for Employees covered by these provisions, benefits that
are in addition to any benefits that may be provided under Section 3.03 of the
Plan. An Appendix D Employee will participate under a Part or Parts based on the
eligibility provisions of that Part.

D-2. Definitions. Capitalized terms in this Appendix not defined elsewhere in
the Plan shall have the meaning assigned to them below.

 

  (1) “Administrator” shall mean the Corporation, or the person (including but
not limited to GSC) to whom administrative duties are delegated to by the
Corporation.

 

  (2) “Base Salary” shall mean the Appendix D Employee’s annual basic
remuneration (exclusive of overtime, differentials, premiums and other similar
types of payment, but inclusive of commissions and bonuses on account of sales
when received by an Appendix D Employee pursuant to a written commitment of his
or her employer).

 

  (3) “GSC Legacy Plan” means the General Dynamics Salaried Retirement Plan—GSC
Legacy Provisions (known from January 1, 2005 to January 1, 2007 as the
Retirement Plan for Salaried Employees, GSC Legacy Provisions and prior to
January 1, 2005 as the Retirement Plan for General Dynamics Government Systems
Corporation).

 

  (4) “GSC Qualified Plan” means the Retirement Plan for General Dynamics
Government Systems Corporation effective September 1, 1999.

 

  (5) “GTE Executive Life Insurance Plan” means the GTE Executive Life Insurance
Plan effective January 1, 1979.

 

  (6) “Predecessor Company” shall mean, for periods prior to September 1, 1999,
the GTE Government Systems Corporation and any Affiliate as defined by the GTE
Government Systems Corporation Pension Plan for Salaried Employees at August 31,
1999.

 

D-1



--------------------------------------------------------------------------------

ISEP Executive Minimum

D-3. Covered Employees. For purposes of this part, an Appendix D Employee is an
Employee who is a member of a select group of management or highly compensated
employees of GSC and who Separates as a Special Separatee under Section 9 of the
GSC Qualified Plan prior to December 31, 2002, regardless of whether he is
eligible to receive a Retirement Benefit under the GSC Qualified Plan.

D-4. Benefit. The benefit payable to an eligible Appendix D Employee under this
Part shall be a single life annuity equal to the Actuarial Equivalent Value (as
described in (3)(a) below) of the excess, if any, of (1) over (2) as follows:

 

  (1) The product of (a) times (b) as follows:

 

  (a) The Appendix D Employee’s annual rate of compensation as of the day
immediately preceding the Appendix D Employee’s Separation Date, as defined in
the GSC Qualified Plan, whereby the annual rate of compensation shall be
determined by including only the types of remuneration included in determining
Modified Average Annual Compensation under the GSC Qualified Plan, but for
periods prior to September 1, 1999, without regard to awards from the
Predecessor Company under the Management Incentive Plan, the International Team
Incentive Program, and the GTE Investment Management Corporation Incentive Plan,
times

 

  (b) The Payment Ratio (as described in (3)(b) below) for the Appendix D
Employee; over

 

  (2) The ISEP Lump Sum as defined by Section 9 of the GSC Qualified Plan (plus
the portion of such ISEP Lump Sum attributable to Appendix A), determined
without regard to any reduction in the ISEP Lump Sum attributable to a failure
to execute a Separation Agreement and General Release there under.

 

  (3) For purposes of this D-4, the following shall apply:

 

  (a) The Actuarial Equivalent Value shall be determined in the same manner as
it is determined for purposes of calculating the ISEP Annuity under Section 9 of
the GSC Qualified Plan.

 

  (b) The Payment Ratio shall be determined as follows based on the Appendix D
Employee’s career band and Base Salary at termination:

 

Career Band    Base Salary Breakpoints    Payment Ratio Tan    $80,000 or higher
   50% Orange    Less than $100,000    50%

 

D-2



--------------------------------------------------------------------------------

Orange    $100,000 or higher    75% Yellow    Less than $155,000    75% Yellow
   $155,000 or higher    100%

 

  (4) The amounts determined under D-4 shall be reduced to 50% of the amounts
determined unless the Appendix D Employee (or, if applicable, the Appendix D
Employee’s personal representative) executes a Separation Agreement and General
Release pursuant to the requirements of Section 9 of the GSC Qualified Plan.

D-5. Timing of Benefit. An Appendix D Employee, surviving spouse or designated
beneficiary who is entitled to an ISEP Executive Minimum benefit under this Part
shall be paid such ISEP Executive Minimum benefit under this Part when benefits
become due and payable to such person under the GSC Qualified Plan.

D-6. Form of Benefit. Any benefits payable pursuant to this Part shall be paid
under the same conditions and restrictions as would apply to the benefits if
they were provided by the GSC Qualified Plan at the time of retirement, subject
to the following:

 

  (1) An Appendix D Employee shall have the right to elect to receive benefits
under this Part in any one of the forms provided under the GSC Qualified Plan
provided that an annuity option shall be available under this Part only if the
Appendix D Employee elects the annuity payment option prior to such Appendix D
Employee’s termination of employment.

 

  (2) Notwithstanding D-6 (1), if the Appendix D Employee is also entitled to a
benefit pursuant to the provisions of Appendix A, then both the benefit
attributable to Appendix A and the benefit attributable to this Part of Appendix
D must be paid at the same time and under the same optional form.

 

  (3) If an Appendix D Employee elects to receive benefits under this Part in a
form other than a single life annuity, the benefits shall be computed so as to
be the Actuarial Equivalent of such benefits in the form of a single life
annuity using the actuarial tables and interest rates then in effect under the
GSC Qualified Plan.

Executive Retired Life Insurance Plan

D-7. Covered Employees. For purposes of this Part, an Appendix D Employee is an
Employee of GSC who as of June 21, 1999, participated in the GTE Executive
Retired Life Insurance Plan (the “ERLIP”) and whose combined age and years of
service as of June 21, 1999, was at least 66 or who was otherwise within five
years of eligibility for the ERLIP as of that date.

In order to be eligible to obtain benefits under this Part, an Appendix D
Employee must retire pursuant to the terms of the GSC Legacy Plan, provided
however that retirement with a deferred vested benefit shall not be deemed to
satisfy this provision except in the case of a participant who terminates
employment with GSC having attained age 60 with at least 10 years of service.

 

D-3



--------------------------------------------------------------------------------

D-8. Benefit. A participant eligible to receive benefits under this Part shall
receive non-contributory life insurance benefits under the following schedule:

 

Grandfathered

Salary Grade

at Termination

   Insurance

15

 

16

 

17

 

18

 

19 and above

  

1.0 x base salary

 

1.5 x base salary

 

2.0 x base salary

 

2.5 x base salary

 

3.0 x base salary

The Administrator, in its sole discretion, may amend the above schedule.

Any Appendix D Employee who is demoted, downgraded, transferred or assigned to a
position, whether or not such position is eligible to participate in this Part,
may under extraordinary circumstances as determined by the Administrator, remain
eligible to receive benefits based upon his highest salary grade and Base Salary
while participating in this Part.

D-9. Timing of Benefit. An Appendix D Employee who satisfies the criteria in D-7
of this Part shall receive benefits only upon retirement pursuant to the terms
of the GSC Legacy Plan. The benefits under this Part shall be in lieu of any
other life insurance coverage provided for retired employees by GSC.

D-10. Form of Benefit. The benefit provided by this Part is in the form of
non-contributory life insurance. However, an Appendix D Employee eligible to
receive benefits under this Part may elect with respect to Grandfathered Amounts
to convert all or part of this life insurance benefit to a supplementary
retirement benefit as follows:

 

  (1) An Appendix D Employee may with respect to Grandfathered Amounts elect to
receive a supplementary retirement benefit in any form provided under the GSC
Legacy Plan as of December 31, 2004, or in two to thirty annual installments, or
as otherwise may be approved by the Administrator. The supplementary retirement
benefit shall be based upon the present value of the life insurance benefit
defined in this Part, using the actuarial tables and interest rates then in
effect for the GSC Legacy Plan.

 

  (2) In the event that an Appendix D Employee elects to receive a supplementary
retirement benefit with respect to Grandfathered Amounts other than in the
single life annuity form and/or other than at age 65, the amount of such
benefits shall be actuarially adjusted using the actuarial table and interest
rates then in effect for the GSC Legacy Plan.

 

  (3)

If an Appendix D Employee elects to receive with respect to Grandfathered
Amounts a supplementary retirement benefit in an installment form and dies prior

 

D-4



--------------------------------------------------------------------------------

 

to the payment of all installments, any unpaid installments shall be paid to the
Appendix D Employee’s beneficiary or, in the absence of a designated
beneficiary, to the Appendix D Employee’s estate. The designated beneficiary
shall have the option, in accordance with Section 3.03 of the Plan, to continue
to receive annual payments for the period elected by the Appendix D Employee or
to receive the unpaid installments in a lump sum. In the event that a lump sum
is elected, the lump sum will be adjusted using the actuarial tables and
interest rates then in effect for the GSC Legacy Plan.

 

D-5



--------------------------------------------------------------------------------

Appendix E

(General Dynamics Armament Systems and General Dynamics Defense Systems)

E-1. Purpose, Superseding Provision. The purpose of this Appendix E is to
describe certain benefits that were previously described in the Martin Marietta
Supplementary Pension Plan for Employees of Transferred GE Operations as of
December 31, 1996, that are being provided to certain employees who continue in
employment with the Corporation on or after January 1, 2005. The provisions
applicable to employees who have terminated or retired prior to January 1, 2005,
continue to be described by the provisions of the plan as it existed prior to
January 1, 2005.

This Appendix forms a part of the Plan to which it is attached and its terms
shall supersede other provisions of the Plan to the extent such other provisions
are inconsistent with this Appendix.

E-2. Definitions. Capitalized terms in this Appendix not defined elsewhere in
the Plan shall have the meaning assigned to them below.

 

  (1)

Annual Estimated Social Security Benefit. “Annual Estimated Social Security
Benefit” shall mean the annual equivalent of the maximum possible Primary
Insurance Amount payable, after reduction for early retirement, as an old-age
benefit to an employee who retired at age sixty-two (62) on January 1st of the
calendar year in which occurred the Employee’s actual date of retirement or
death, whichever is earlier. Such Annual Estimated Social Security Benefit shall
be determined by the Corporation in accordance with the Federal Social Security
Act in effect at the end of the calendar year immediately preceding such
January 1st.

If an Employee has less than thirty-five (35) years of Credited Service, the
Annual Estimated Social Security Benefit shall be the amount determined under
the first paragraph hereof multiplied by a fraction, the numerator of which
shall be the number of years of the Employee’s Credited Service to his date of
retirement or death, whichever is earlier, and the denominator of which shall be
thirty-five (35).

The Annual Estimated Social Security Benefit as so determined shall be adjusted
to include any social security, severance or similar benefit provided under
foreign law or regulation as the Corporation may prescribe by rules and
regulations issued with respect to this Plan.

 

  (2) Annual Retirement Income. “Annual Retirement Income” shall mean the amount
determined by multiplying 1.75% of the Employee’s Average Annual Compensation by
the number of years of Credited Service completed by the Employee at the date of
his retirement or death, whichever is earlier.

 

  (3) Average Annual Compensation. “Average Annual Compensation” means one-third
of the Employee’s Compensation for the highest thirty-six (36) consecutive
months during the last one-hundred twenty (120) months before his date of
retirement or death, whichever is earlier. In computing the Average Annual

 

E-1



--------------------------------------------------------------------------------

 

Compensation, normal straight-time earnings shall be substituted for actual
Compensation for any month in which such normal straight-time earnings are
greater.

 

  (4) Benefit Eligibility Service. “Benefit Eligibility Service” shall have the
same meaning herein as Benefit Eligibility Service in the Legacy Plan.

 

  (5) Compensation. “Compensation” for the purposes of the Supplementary Pension
defined in this Appendix E shall mean salary, including any deferred salary
approved by the Corporation as compensation for purposes of the Supplementary
Pension benefit, plus

 

  a. For Employees then eligible for Incentive Compensation, the total amount of
any Incentive Compensation earned except to the extent such Incentive
Compensation is excluded by the Corporation;

 

  b. For Employees who would then have been eligible for Incentive Compensation
if they had not been participants in a Sales Commission Plan or other variable
compensation plan, the total amount of sales commissions (or other variable
compensation) earned;

 

  c. For all other Employees, the sales commissions and other variable
compensation earned by them but only to the extent such earnings were then
included under the Martin Marietta Corporation Retirement Income Plan II, plus
any amounts (other than salary and those mentioned in clauses (a) and (b) above)
which were then included as compensation under the Martin Marietta Corporation
Retirement Income Plan II except any amounts which the Corporation may exclude
from the computation of “Compensation” and subject to the powers of the
Corporation.

 

  (6) Credited Service. “Credited Service” shall have the same meaning herein as
in the Legacy Plan. Credited Service shall include periods of Plan Membership as
defined under the Legacy Plan.

 

  (7) Legacy Plan. “Legacy Plan” shall mean the General Dynamics Salaried
Retirement Plan—Armament Systems and Defense Systems Legacy Provisions (known
from January 1, 2005 to January 1, 2007 as the Retirement Plan for Salaried
Employees, AS/DS Legacy Provisions and prior to January 1, 2005, as the
Retirement Plan for Non-Represented Employees of General Dynamics
Armament/Defense Systems).

 

  (8) Salaried Plan. “Salaried Plan” shall mean the General Dynamics Salaried
Retirement Plan effective January 1, 2007.

 

  (9) Vesting Service. “Vesting Service” shall have the same meaning herein as
Continuous Service in the Legacy Plan.

E-3. Covered Employees. An Appendix E Employee is an Employee who was covered by
the Martin Marietta Supplementary Pension Plan for Employees of Transferred GE
Operations prior

 

E-2



--------------------------------------------------------------------------------

to January 1, 1997, and who is a Transferred Lockheed Martin Employee as defined
in the Retirement Plan for Non-Represented Employees of General Dynamics
Armament/Defense Systems, as amended and restated effective January 1, 2001.

E-4. Amount of Benefit. Subject to the limitation described in (5) below, the
amount of the Supplementary Pension shall be as follows.

 

  (1) Normal Retirement Benefit. The annual Supplementary Pension payable to an
Appendix E Employee retiring on or after his Normal Retirement Date as defined
under the Legacy Plan shall be equal to the excess, if any, of the Employee’s
Annual Retirement Income over the sum of:

 

  a. The annual pension payable under the Legacy Plan (as a single life
annuity);

 

  b. The annual pension payable under the Salaried Plan (as a single life
annuity);

 

  c. One-half (1/2) of the Employee’s Annual Estimated Social Security Benefit;

 

  d. The Employee’s Personal Pension Account annuity as defined in the Legacy
Plan (as a single life annuity); and

 

  e. The Employee’s annual benefit, if any, determined in accordance with the
provisions of Section 3.03 and Appendix A (as a single life annuity).

 

  (2) Early Retirement Benefit After Age Sixty (60). The annual Supplementary
Pension payable to an Appendix E Employee who, following the attainment of age
sixty (60), retires on an optional retirement date under the Legacy Plan, shall
be computed in the manner provided by (1) above (for an Employee retiring on or
after his Normal Retirement Date) but taking into account only Credited Service
and Average Annual Compensation to the actual date of optional retirement and,
for purposes of the Legacy Plan offset in (1)(a), excluding the early retirement
supplement described in sections 2.3(a)(ii) and 2.3(b)(ii) of the Legacy Plan.

 

  (3) Early Retirement Benefit Before Age Sixty (60). The annual Supplementary
Pension payable to an Appendix E Employee who retires following the attainment
of age fifty-five (55), but before attainment of age sixty (60), shall be equal
to the excess, if any, of the Employee’s Annual Retirement Income multiplied by
an early retirement reduction factor described in (a), over the sum of
(b) through (f), where (a) through (f) are as follows:

 

  a.

The earlier retirement reduction factor shall equal the product of
(i) one-twelfth (1/12) of the number of complete months by which commencement of
the Supplementary Benefit precedes the attainment of age sixty (60) and
(ii) seven percent (7%) minus the smaller of three and

 

E-3



--------------------------------------------------------------------------------

 

one-half percent (3.5%) or fourteen hundredths percent (0.14%) times complete
years of Benefit Eligibility Service in excess of five (5).

 

  b. The annual pension payable under the Legacy Plan (as a single life annuity
and excluding the early retirement supplement described in sections 2.3(a)(ii)
and 2.3(b)(ii) of the Legacy Plan);

 

  c. The annual pension payable under the Salaried Plan (as a single life
annuity);

 

  d. One-half (1/2) of the Employee’s Annual Estimated Social Security Benefit;

 

  e. The Employee’s Personal Pension Account annuity as defined in the Legacy
Plan (as a single life annuity); and

 

  f. The Employee’s annual benefit, if any, determined in accordance with the
provisions of Section 3.03 and Appendix A (as a single life annuity).

Except as provided by the Special Retirement provisions in (4) below, an
Appendix E Employee who retires before the first day of the month following
attainment of age fifty-five (55) or who terminates employment before attainment
of age fifty-five (55) shall not be eligible for the Supplementary Pension under
this Appendix E.

 

  (4) Special Retirement. An Appendix E Employee who is laid off due to a
reduction in force, a plant closing or lack of work after reaching age fifty
(50) and having completed at least twenty-five (25) years of Vesting Service is
eligible for a Supplementary Pension commencing as early as age fifty-five (55).
The Supplementary Pension shall be determined by (3) above except taking into
account the following:

 

  a. The Average Annual Compensation shall be based on the last one hundred
twenty (120) completed months before his termination date;

 

  b. The Annual Estimated Social Security Benefit shall be determined as though
the Employee’s retirement date was the date of termination; and

 

  c. The early retirement reduction factor shall be based on the age at which
the Supplementary Pension benefit actually commences.

 

  (5) Limitation on Benefit. Notwithstanding any provision of this Plan to the
contrary, if the sum of (a) through (g) defined as follows exceeds sixty percent
(60%) of the Employee’s Average Annual Compensation, then the Employee’s
Supplementary Pension shall be reduced by the amount of such excess, but not
less than zero (0). In cases of retirement before age sixty (60), then for
purposes of this limitation the sixty-percent (60%) of Average Annual
Compensation shall be reduced by the same early retirement reduction factor
described in (3)(a).

 

E-4



--------------------------------------------------------------------------------

  a. The Supplementary Pension (calculated after application of any reduction
factor for early retirement) otherwise payable hereunder;

 

  b. The annual pension payable under the Legacy Plan (as a single life annuity
and excluding the early retirement supplement described in sections 2.3(a)(ii)
and 2.3(b)(ii) of the Legacy Plan)

 

  c. The annual pension payable under the Salaried Plan (as a single life
annuity);

 

  d. The Employee’s Annual Estimated Social Security Benefit, but before any
adjustment for less than 35 years of service;

 

  e. The Employee’s Personal Pension Account annuity as defined in the Legacy
Plan (as a single life annuity);

 

  f. The Employee’s annual benefit, if any, determined in accordance with the
provisions of Section 3.03 and Appendix A (as a single life annuity); and

 

  g. The Employee’s annual benefit (as a single life annuity), if any, payable
under any other annual pension (or the annual pension equivalent of other forms
of payment) payable under any other pension plan, policy, contract, or
government program sponsored by the Corporation.

E-5. Form and Timing of Benefit.

 

  (1) An Appendix E Employee may elect to receive the Supplementary Pension
benefit with respect to Grandfathered Amounts as a life annuity (the normal
form) or in any one of the optional forms permitted under the provisions of
Section 5.4 of the Legacy Plan (optional forms for the TOPS Benefit).
Non-Grandfathered Amounts shall be distributed in a form determined in
accordance with Sections 3.04, 3.05, and 3.07 of the Plan.

 

  (2) The timing of the Supplementary Pension benefit payable to an Appendix E
Employee shall be determined in accordance with the provisions of Section 3 of
the Plan.

E-6. Death Benefit.

 

  (1) If an Appendix E Employee dies prior to commencing his Supplementary
Pension benefit and leaves a surviving spouse, a lifetime benefit shall be
payable to his surviving spouse. Such benefit shall commence on the first of the
month following the later of the date the Employee would have attained age
fifty-five (55) or his date of death, and shall be equal to the excess, if any,
of the Employee’s Annual Retirement Income multiplied by an early retirement
reduction factor described in (a), over the sum of (b) through (f), where
(a) through (f) are as follows:

 

E-5



--------------------------------------------------------------------------------

  a. The earlier retirement reduction factor shall equal the product of
(i) one-twelfth (1/12) of the number of complete months by which commencement of
the death benefit precedes the attainment of age sixty (60) and (ii) seven
percent (7%) minus the smaller of three and one-half percent (3.5%) or fourteen
hundredths percent (0.14%) times complete years of Benefit Eligibility Service
in excess of five (5). If commencement of the death benefit is on or after the
date the Employee attained or would have attained age sixty (60), then this
early retirement reduction factor shall not apply.

 

  b. The annual pre-retirement surviving spouse benefit payable under the Legacy
Plan (as a single life annuity and excluding the early retirement supplement
described in sections 2.3(a)(ii) and 2.3(b)(ii) of the Legacy Plan);

 

  c. The annual pre-retirement surviving spouse benefit payable under the Legacy
Plan (as a single life annuity);

 

  d. Twenty-five percent (25%) of the Employee’s Annual Estimated Social
Security Benefit;

 

  e. The Employee’s Personal Pension Account joint and survivor benefit as
defined in the Legacy Plan (as a single life annuity); and

 

  f. The annual pre-retirement surviving spouse benefit, if any, determined in
accordance with the provisions of Section 3.03 and Appendix A (as a single life
annuity).

 

  (2) If an Appendix E Employee dies while employed by the Corporation and
without leaving a surviving spouse, the death benefit payable to his Beneficiary
shall be a single sum equal to five (5) times his annual Supplementary Pension
benefit that would have otherwise been payable had he survived until the first
of the month following the later of his age fifty-five (55) or his date of death
and then commenced his Supplementary Pension. Such single sum shall be paid on
the first of the month following the later of the date the Employee would have
attained age fifty-five (55) or his date of death. For purposes of this
paragraph, an Appendix E Employee may only designate his estate, former spouse,
or member of his immediate family as his Beneficiary.

 

E-6